United States Court of Appeals
                     For the First Circuit
No. 15-2520

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                             J.C.D.,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                             Before

                  Torruella, Lipez, and Barron,
                         Circuit Judges.


     Víctor J. González-Bothwell, Assistant Federal Public
Defender, with whom Eric A. Vos, Federal Public Defender, Vivianne
M. Marrero-Torres, Assistant Federal Public Defender, Supervisor,
Appeals Section, and Patricia A. Garrity, Research and Writing
Specialist, were on brief, for appellant.
     Thomas F. Klumper, Assistant United States Attorney, Senior
Appellate Counsel, with whom Rosa Emilia Rodríguez-Vélez, United
States Attorney, and Mariana E. Bauzá-Almonte, Assistant United
States Attorney, Chief, Appellate Division, were on brief, for
appellee.


                          May 31, 2017
          BARRON,   Circuit    Judge.   Juveniles    may   be   tried

criminally as adults in federal court if the government moves for

the juvenile defendant to be tried as an adult and a federal

district court finds that, given the requirements set out in 18

U.S.C. § 5032, it would be appropriate to do so.    This case arises

from an armed carjacking allegedly committed by J.C.D. in November

2014, when he was seventeen years old.    The issue that we must

decide concerns whether the District Court erred in granting the

government's motion for J.C.D. to be tried as an adult for that

armed carjacking.   We affirm.

                                 I.

          On November 10, 2014, J.C.D. was charged in the United

States District Court for the District of Puerto Rico with one

count of carjacking, in violation of 18 U.S.C. §§ 2119 and 2.

Under 18 U.S.C. § 5032, juvenile defendants may be transferred to

adult status -- and thus may be tried as adults -- only if the

Attorney General certifies that one of three expressly enumerated

conditions are met and if a district court also finds, after a

hearing, that the transfer would serve the "interest of justice."

Under the statute, in determining whether a transfer is in the

interest of justice, the District Court must consider "[e]vidence

of the following factors" and make "findings with regard to each

factor . . . in the record":




                                 -2-
             [1] [T]he age and social background of the
             juvenile; [2] the nature of the alleged
             offense; [3] the extent and nature of the
             juvenile's prior delinquency record; [4] the
             juvenile's present intellectual development
             and psychological maturity; [5] the nature of
             past treatment efforts and the juvenile's
             response to such efforts; [6] the availability
             of programs designed to treat the juvenile's
             behavioral problems.

Id.

             Here, the government filed a transfer motion, pursuant

to § 5032, after J.C.D.'s arraignment and a subsequent detention

hearing.     The Attorney General concluded that one of the three

statutory conditions had been met -- ruling that the offense

charged involved a "crime of violence" under § 5032.                   J.C.D.

requested that the court deny the transfer motion, in light of the

six statutory factors. The District Court then referred the matter

to a Magistrate Judge.         Soon thereafter, both parties filed more

thorough memoranda in the proceedings before the Magistrate Judge.

             After several continuances and a four-day hearing, the

Magistrate    Judge   issued    a   detailed   report    and   recommendation

recommending that the District Court deny the government's motion

to transfer.      The Magistrate Judge concluded that the transfer

would not be in the interest of justice.

             In   reaching   that    conclusion,   the    Magistrate    Judge

described the facts of the offense as follows:

             At 1:00 a.m., the soon-to-be victim left a
             Walgreens in Carolina and walked to his car.


                                      -3-
          Two males and a female in a Toyota SUV --
          J.C.D. allegedly among them -- laid in wait,
          and once the victim was at his vehicle, the
          SUV blocked his path. The two males got out
          of the SUV brandishing weapons and forced the
          victim into his own vehicle's passenger's
          seat. According to the United States, J.C.D.,
          armed and masked, got into the driver's seat,
          and the other male sat in the rear. J.C.D.
          drove the vehicle away and, pressing his
          weapon to the victim's side, forced the victim
          to turn over his wallet. The victim had little
          cash on him, so he was driven to an ATM and
          made to withdraw.      J.C.D. threatened the
          victim, asking if he smelled death. Finally,
          the victim was ordered out of the vehicle and,
          as he ran away, he heard what he believed to
          be two gunshots.

The Magistrate Judge then considered each of the six statutory

factors in deciding whether a transfer would be "in the interest

of justice" and provided detailed factfinding and analysis with

respect to each factor.

          The Magistrate Judge recognized that one factor -- "the

nature of the alleged offense" -- significantly favored transfer.

The Magistrate Judge noted the seriousness of the alleged offense,

recounting J.C.D.'s underlying conduct and concluding that "the

evidence does suggest that J.C.D. was the primary aggressor: he

carried a gun, he drove, he robbed, and, perhaps worst of all, he

threatened."

          The Magistrate Judge noted that a second factor, "the

age and social background of the juvenile," did not point clearly

in either direction.   In particular, the Magistrate Judge found



                               -4-
that J.C.D.'s advanced age (seventeen when he allegedly committed

the   carjacking)   favored   transfer,    while   J.C.D.'s   social

background, and particularly the abuse he suffered as a child,

disfavored transfer.

          However, the Magistrate Judge found that the remaining

four factors pointed in favor of J.C.D.'s view that the transfer

was not appropriate.

          First, the Magistrate Judge considered that J.C.D. had

no "prior delinquency record," a fact that favored, at least

somewhat, trying J.C.D. in juvenile proceedings.       However, the

Magistrate Judge also concluded, in light of J.C.D.'s involvement

with drugs, that "while I give J.C.D. credit for his clean record,

I cannot read into that fact all that J.C.D. asks."

          Second, with respect to J.C.D.'s "present intellectual

development and psychological maturity," the Magistrate Judge

concluded that psychological maturity entails a sense of right and

wrong and "logic mediated by judgment."      J.C.D., the Magistrate

Judge found, lacked those traits.       Thus, this factor, too, the

Magistrate Judge held, favored J.C.D.'s position that transfer was

not in the interest of justice.

           Third, the Magistrate Judge considered "past treatment

efforts and the juvenile's response to such efforts," and credited

an expert view that future treatment would be helpful to J.C.D.

"While J.C.D.'s past record of treatment is spotty," the Magistrate


                                  -5-
Judge concluded, "he nonetheless appears to be in a position to

benefit from more closely supervised treatment going forward."

           Finally,     the      Magistrate        Judge          turned    to   "the

availability   of     programs     designed       to     treat      the    juvenile's

behavioral problems."     The Magistrate Judge noted J.C.D.'s limited

formal education and the fact that "many of J.C.D.'s problems stem

from   immaturity,    impulsiveness,       and    lack       of    judgment."     The

Magistrate Judge thus held that this factor indicated that a

juvenile facility was more appropriate than an adult one, as a

juvenile facility's programs would be more fitting for a person

with J.C.D's background.

           Having     considered    the     six        statutory      factors,    the

Magistrate Judge then proceeded to balance them, as the law

requires. The Magistrate Judge acknowledged that the alleged crime

was a "serious and inherently dangerous one." The Magistrate Judge

also noted, however, that there was no evidence that J.C.D. was a

leader in the carjacking, even if he was an aggressor.                       And the

Magistrate Judge cited a case in which a district court denied the

government's   motion     to     transfer        when    a        seventeen-year-old

committed an armed robbery, United States v. A.C.P., 379 F. Supp.

2d 225, 232 (D.P.R. 2005), thus showing that the seriousness of

the offense need not override all the other factors.

           Although J.C.D. was close to eighteen at the time of the

offense, the Magistrate Judge noted that all defendants under that


                                     -6-
age still benefit from the presumption that they will be tried as

juveniles.    The Magistrate Judge explained that, although perhaps

this   presumption   is   somewhat   weaker    for    a    seventeen-year-old

defendant, as here, it still applies.

             As for J.C.D.'s history of treatment, the Magistrate

Judge found that it did not weigh in favor of transfer. In reaching

this conclusion, the Magistrate Judge emphasized the testimony

that J.C.D. now has a heightened understanding of the need to

improve, and the evidence that he was abused in earlier treatment

programs.

             The Magistrate Judge closed by finding that "only the

nature of the offense weighs strongly in favor of transfer," while

"[t]he   remaining   statutory    factors     weigh       against   it   or   are

neutral."     Recognizing that one might "reasonably focus on the

crime committed and make a recommendation in favor of transfer,"

the Magistrate Judge instead concluded that "[m]ercy inclines me

the other way" given the Magistrate Judge's "hope that treatment

will be successful."      The Magistrate Judge thus recommended that

the transfer motion be denied.

             The government timely filed a detailed objection to the

report and recommendation.       J.C.D. filed none.         In November 2015,

the District Court granted the government's motion to transfer,

contrary to the recommendation of the Magistrate Judge.                       The

District Court's brief opinion reasoned as follows.


                                     -7-
            First, the District Court stated that it "carefully

reviewed the Magistrate Judge's findings" and that the Magistrate

Judge's factual findings were "well-supported."               However, the

District Court reached a different ultimate conclusion regarding

transfer    because   the    District   Court   determined   that   the   six

factors, when balanced, "warrant transfer of J.C.D. to adult status

in the interest of justice."

            After setting forth this conclusion, the District Court

recited the facts of the case.             Given that J.C.D. allegedly

committed    "a   serious,    violent,    and   senseless    offense,"    the

District Court reasoned that "the seriousness of the offense

significantly weighs in favor of transfer."           The District Court

also noted that the Magistrate Judge had found that the record

could support granting the motion to transfer, if one were to focus

on the nature of the crime committed. As a result of this analysis,

the District Court granted the government's motion to transfer.

            J.C.D. now appeals from that ruling.

                                    II.

            J.C.D. first argues that, although the District Court

made factual findings regarding one of the statutory factors --

the seriousness of the offense -- "[t]he district court, contrary

to the statutory mandate, did not make any other factual findings

sufficient to satisfy the requirements of § 5032."            As J.C.D. is

not challenging the factual findings set forth in the Magistrate


                                    -8-
Judge's report and recommendation, but is instead contending that

the District Court violated the statute by failing to make any

factual findings at all as to five of the six statutory factors,

our review is de novo.        See United States v. Romulus, 949 F.2d

713, 715 (4th Cir. 1991) (remanding when "the district court did

not make findings with regard to two of the [statutory] factors").

           The District Court did not expressly set forth its own

factual findings.    But our review of the record reveals to us that

the District Court impliedly adopted the factual findings in the

Magistrate Judge's report and recommendation.                  Consider in this

regard that the Magistrate Judge made factual findings as to all

of the statutory factors, with J.C.D. not objecting as to the

Magistrate Judge's findings on any of those factors.                   Consider,

too, that the District Court expressly concluded that the findings

made by the Magistrate Judge were "well supported," and that the

District   Court   did   so   after   stating      that   it    had   "carefully

reviewed" those findings.        Consider, further, that the District

Court also stated that the Magistrate Judge had conducted a

"thorough analysis of both facts and the § 5032 factors," and that

the   District   Court   found   that       the   severity     of   the   offense

"significantly weighs in favor of transfer."

           Thus, we conclude that the District Court did not fail

to perform its statutory duty under 18 U.S.C. § 5032, because the

District Court adopted (albeit implicitly) the well-considered


                                      -9-
factual findings made by the Magistrate Judge.   See United States

v. Male Juvenile E.L.C., 396 F.3d 458, 460 n.1 (1st Cir. 2005)

(affirming a district court's order transferring a juvenile to

adult status when it "adopted the recommendation of the Magistrate

Judge without comment").   As a result, the cases cited by J.C.D.

regarding district courts' obligation to make factual findings

under § 5032 -- Male Juvenile E.L.C., 396 F.3d 458; United States

v. Nelson, 68 F.3d 583 (2d Cir. 1995); and United States v.

Juvenile Male #1, 47 F.3d 68 (2d Cir. 1995) -- do not provide a

basis for finding a violation of that provision here. Accordingly,

J.C.D.'s first challenge fails.

          J.C.D. also contends that the District Court erred by

not performing the de novo review of the Magistrate Judge's

findings that he contends is required by 28 U.S.C. § 636(b)(1).1

It appears that J.C.D. is claiming a violation of a statutory




     1 Section 636(b)(1)(B) empowers district courts to "designate
a magistrate judge to conduct hearings, including evidentiary
hearings, and to submit to a judge of the court proposed findings
of fact and recommendations for the disposition, by a judge of the
court" of most kinds of motions, including, as relevant here,
motions to transfer a juvenile to adult proceedings.        Within
fourteen days of a magistrate judge's report and recommendation,
"any party may serve and file written objections to such proposed
findings and recommendations as provided by rules of court" and
the district court then "shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations to which objection is made."         28 U.S.C. §
636(b)(1).


                               -10-
obligation, and thus, for present purposes, we assume that our

review is de novo.

          J.C.D. argues that the District Court could not have

performed the statutorily required de novo review of the report

and recommendation because the District Court did not have access

to the testimony of the witnesses who testified at the transfer

hearing, given that "the transcript [of the transfer hearing before

the Magistrate Judge] was not requested until after the district

court had issued its Memorandum and Order."     The government does

not appear to contest this point.2    But, even assuming that J.C.D.

is right on this point, his argument still fails.

          The District Court is only obliged to perform de novo

review of disputed portions of the report and recommendation.   See

28 U.S.C. § 636(b)(1); Gioiosa v. United States, 684 F.2d 176, 179

(1st Cir. 1982) (finding that the required "de novo determination

refers only to matters involving disputed facts").         The only




     2 We do note, though, that there is reason to doubt the force
of J.C.D.'s contention in this regard, given that it appears that,
in the District of Puerto Rico, "[w]ith limited exceptions and
contrary to the U.S. District Judges, Magistrate Judges do not
have a Court Reporter present during the numerous proceedings held
before them. Therefore, unless a transcript is requested following
the applicable rules and regulations, no transcript is prepared or
available for those proceedings.     The content of the hearing,
however, is always recorded using a Digital Court Recording 'DCR'
program. District Judges have immediate access to DCR audio files,
and may listen to the audio files when reviewing a determination
made by a Magistrate Judge." United States v. Rentas-Rivera, No.
17-158, slip op. at 2 n.1 (D.P.R. April 18, 2017).


                               -11-
contested portion of the report and recommendation in this case

concerns a portion to which the government -- not J.C.D. --

objected.    In that objection, the government provided additional

detail   concerning   J.C.D.'s    conduct    during     the   carjacking;

contended that the report and recommendation failed to make clear

that J.C.D. was a leader of the criminal activity, as compared to

his   alleged   co-carjackers;   and    argued   that   the   report   and

recommendation failed to fully recount the events that took place

in the aftermath of the carjacking that evidenced the significant

role that J.C.D. played in carrying out the offense.

            We do not see, however, how the District Court's failure

to undertake a de novo review of that disputed portion of the

report and recommendation -- assuming such a failure -- prejudiced

J.C.D.   The District Court's account of the carjacking, including

J.C.D.'s relative role in the commission of the crime, directly

tracked the Magistrate Judge's findings on that issue.                 The

District Court's account of the carjacking and J.C.D.'s role in it

was thus more favorable to J.C.D. than was the account set forth

in the government's objection to the report and recommendation.

In addition, the District Court did not discuss the aftermath of

the carjacking at all, thus ensuring that the District Court did

not rely on the account set forth in the government's objection.

Nor does J.C.D. identify how a review of the portions of the report

and recommendation that the government challenged -- but that


                                 -12-
J.C.D. did not -- would have led to findings that would have been

more favorable to J.C.D. than the report and recommendation, which

J.C.D. did not challenge, already was.    As a result, J.C.D. has

not identified any error -- even if we assume one occurred -- that

would warrant overturning the District Court's ruling. See Manbeck

v. Town of Lewisboro, 333 F. App'x 599, 602 (2d Cir. 2009) (finding

erroneous failure to conduct de novo review under section 636(b)(1)

to be "harmless because there was no material factual dispute such

that the difference in the standard of review would affect the

outcome"); United States v. Clark, 754 F.3d 401, 410 (7th Cir.

2014) (finding, in a different context, that "[h]armless error

analysis seems particularly appropriate here, where even if there

was a [legal] violation, [appellant] has not identified a single

reason why he was harmed by the supposed violation").

                               III.

          For these reasons, the District Court's grant of the

government's motion to transfer is affirmed.




                               -13-